EXHIBIT 10.1

 

AMENDMENT #1

 

THIS AMENDMENT #1 to the Transaction Documents (as defined below) (the
“Amendment”) is entered into on September 14, 2020 (the “Effective Date”), by
and between Success Entertainment Group International Inc., a Nevada corporation
(the “Company”), and Peak One Opportunity Fund, LP (the “Investor”)
(collectively the “Parties”).

 

BACKGROUND

 

A. On July 23, 2020, the Company entered into that certain equity purchase
agreement (the “EPA”) and registration rights agreement (the “RRA”) (together
with the EPA, the “Transaction Documents”) with the Investor; and

 

B. Pursuant to the EPA, the Company issued the Commitment Shares (as defined in
the EPA) (the “Commitment Shares”) to the Investor and Investor’s designee
(collectively the “Investor Parties”); and

 

C. The Company and Investor desire to amend the Transaction Documents as set
forth expressly below.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1. The EPA shall be terminated as of the Effective Date pursuant to the
Company’s election under Section 10.5 of the EPA. Notwithstanding the
termination of the EPA, the Company acknowledges and agrees that the Commitment
Shares were earned in full upon execution of the EPA and are not contingent upon
any other event or condition, as specified in Section 10.7 of the EPA.

 

2. The RRA shall be terminated as of the Effective Date. The Investor Parties
shall, in lieu of the mandatory registration rights in the RRA, have piggy-back
registration rights with respect to the Commitment Shares as further provided in
Exhibit A to this Amendment.

 

3. All questions concerning the construction, validity, enforcement and
interpretation of this Amendment shall be governed by and construed and enforced
in accordance with the laws of Nevada, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Amendment (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state or federal
courts located in Florida, County of Miami-Dade. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state or federal courts sitting in
Florida, County of Miami-Dade, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such action or proceeding is improper or is an inconvenient
venue for such proceeding.

 

4. This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the Transaction Documents.
Except as specifically modified hereby, all of the provisions of the Transaction
Documents, which are not in conflict with the terms of this Amendment, shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

  

Success Entertainment Group International Inc.

 

Peak One Opportunity Fund, LP

   

 

 

 

 

By: /s/ William Robinson

 

By:

Peak One Investments, LLC, General Partner

 

Name:

William Robinson

 

 

 

 

Title:

Chief Executive Officer

 

By: /s/ Jason Goldstein

 

 

 

 

Name:

Jason Goldstein

 

   

 

Title:

Managing Member

 



 

  1



 



 

EXHIBIT A

 

REGISTRATION RIGHTS

 

All of the Commitment Shares will be deemed “Registrable Securities” subject to
the provisions of this Exhibit A. All capitalized terms used but not defined in
this Exhibit A shall have the meanings ascribed to such terms in the Amendment
to which this Exhibit A is attached.

 

1. Piggy-Back Registration.

 

1.1 Piggy-Back Rights. If, at any time on or after the Effective Date, the
Company proposes to file any Registration Statement under the 1933 Act (a
“Registration Statement”) with respect to any offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities, by the Company for its own account or for shareholders
of the Company for their account (or by the Company and by shareholders of the
Company) (including but not limited to any equity line of credit or other
similar facility or transaction), other than a Registration Statement (i) filed
in connection with any employee stock option or other benefit plan on Form S-8
or (ii) for a dividend reinvestment plan, then the Company shall (x) give
written notice of such proposed filing to the holders of Registrable Securities
appearing on the books and records of the Company as such a holder as soon as
practicable but in no event less than seven (7) business days before the
anticipated filing date of the Registration Statement, which notice shall
describe the amount and type of securities to be included in such Registration
Statement, the intended method(s) of distribution, and the name of the proposed
managing underwriter or underwriters, if any, of the offering, and (y) offer to
the holders of Registrable Securities in such notice the opportunity to register
the sale of such number of Registrable Securities as such holders may request in
writing within three (3) business days following receipt of such notice (a
“Piggy-Back Registration”). The Company shall cause such Registrable Securities
to be included in such registration and shall cause the managing underwriter or
underwriters of a proposed underwritten offering to permit the Registrable
Securities requested to be included in a Piggy-Back Registration and to permit
the sale or other disposition of such Registrable Securities at prevailing
market prices.

 

1.2 Withdrawal. Any holder of Registrable Securities may elect to withdraw such
holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement. The Company (whether
on its own determination or as the result of a withdrawal by persons making a
demand pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of such Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the holders of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 1.5 below.

 

1.3 The Company shall notify the holders of Registrable Securities at any time
when a prospectus relating to such holder’s Registrable Securities is required
to be delivered under the 1933 Act, upon discovery that, or upon the happening
of any event as a result of which, the prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing. At the request of such holder, the Company shall also prepare, file
and furnish to such holder a reasonable number of copies of a supplement to or
an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of the Registrable Securities, such prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing. The holders of
Registrable Securities shall not to offer or sell any Registrable Securities
covered by the Registration Statement after receipt of such notification until
the receipt of such supplement or amendment.

  

1.4 The Company may request a holder of Registrable Securities to furnish the
Company such information with respect to such holder and such holder’s proposed
distribution of the Registrable Securities pursuant to the Registration
Statement as the Company may from time to time reasonably request in writing or
as shall be required by law or by the SEC in connection therewith, and such
holders shall furnish the Company with such information.

 

1.5 All fees and expenses incident to the performance of or compliance with this
Exhibit A by the Company shall be borne by the Company whether or not any
Registrable Securities are sold pursuant to a Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses of the Company’s counsel and independent registered public
accountants) (A) with respect to filings made with the SEC, (B) with respect to
filings required to be made with any trading market on which the Common Stock is
then listed for trading, (C) in compliance with applicable state securities or
Blue Sky laws reasonably agreed to by the Company in writing (including, without
limitation, fees and disbursements of counsel for the Company in connection with
Blue Sky qualifications or exemptions of the Registrable Securities) and (D)
with respect to any filing that may be required to be made by any broker through
which a holder of Registrable Securities intends to make sales of Registrable
Securities with the FINRA, (ii) printing expenses, (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) 1933 Act liability insurance, if the Company so desires such insurance, (vi)
fees and expenses of all other persons or entities retained by the Company in
connection with the consummation of the transactions contemplated by this
Exhibit A and (vii) reasonable fees and disbursements of a single special
counsel for the holders of Registrable Securities (selected by holders of the
majority of the Registrable Securities requesting such registration). In
addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.

 

  2



 



    

1.6 The Company and its successors and assigns shall indemnify and hold harmless
each holder of Registrable Securities as well as the officers, directors,
members, partners, agents and employees (and any other individuals or entities
with a functionally equivalent role of a person holding such titles,
notwithstanding a lack of such title or any other title) of each of them, each
individual or entity who controls the holder of Registrable Securities, and any
such holder of Registrable Securities (within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act) and the officers, directors, members,
stockholders, partners, agents and employees (and any other individuals or
entities with a functionally equivalent role of a person holding such titles,
notwithstanding a lack of such title or any other title) of each such
controlling individual or entity (each, an “Indemnified Party”), to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to (1) any untrue or alleged untrue statement of a material fact
contained in a Registration Statement, any related prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any such prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading or (2) any
violation or alleged violation by the Company of the 1933 Act, the 1934 Act or
any state securities law, or any rule or regulation thereunder, in connection
with the performance of its obligations under this Exhibit A, except to the
extent, but only to the extent, that (i) such untrue statements or omissions are
based upon information regarding such holder of Registrable Securities furnished
to the Company by such party for use therein. The Company shall notify each
holder of Registrable Securities promptly of the institution, threat or
assertion of any proceeding arising from or in connection with the transactions
contemplated by this Exhibit A of which the Company is aware.

  

1.7 If the indemnification under Section 1.6 is unavailable to an Indemnified
Party or insufficient to hold an Indemnified Party harmless for any Losses, then
the Company shall contribute to the amount paid or payable by such Indemnified
Party, in such proportion as is appropriate to reflect the relative fault of the
Company and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of the Company and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, the Company or the Indemnified Party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action, statement or omission. The amount paid or payable by a
party as a result of any Losses shall be deemed to include any reasonable
attorneys’ or other fees or expenses incurred by such party in connection with
any proceeding to the extent such party would have been indemnified for such
fees or expenses if the indemnification provided for in Section 1.6 was
available to such party in accordance with its terms. It is agreed that it would
not be just and equitable if contribution pursuant to this Section 1.7 were
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to in the
immediately preceding sentence. Notwithstanding the provisions of this Section
1.7, the holder of Registrable Securities shall not be required to contribute,
in the aggregate, any amount in excess of the amount by which the net proceeds
actually received by such party from the sale of all of their Registrable
Securities pursuant to such Registration Statement or related prospectus exceeds
the amount of any damages that such party has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

 

[End of Exhibit A]

 

  3



 